Citation Nr: 0619389	
Decision Date: 06/08/06    Archive Date: 07/07/06

DOCKET NO.  00-08 294	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1954 to 
June 1975.  He died in January 1999, and the appellant was 
his surviving spouse.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision by the RO.  

In an April 26, 2006, decision, the Board granted the 
appellant's claim for service connection for the cause of the 
veteran's death.  

In a separate decision, the Board has vacated the April 26, 
2006, decision granting service connection for the cause of 
the veteran's death.  


FINDINGS OF FACT

1.  The veteran served on active duty from December 1954 to 
June 1975, and died in January 1999.  

2.  On May 11, 2006, the Board was notified by the RO that 
the appellant died in June 2005.  


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the appellant, and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2005).  


ORDER

The appeal is dismissed.


		
STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


